An unpub|ishelH order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME CouRT

' OF
NEVADA

CLERK’S ORDER

_ (O)» |947

h

IN THE SUPREME COURT OF THE STATE ()F NEVADA

ARUZE USA, INC., AND UNIVERSAL
ENTERTAlNl\/IENT C()RP()RATION,
Appellants,

 FLED

WYNN RESORTS, LIMITED, juN 2 1 2013

Nq. 61966

Respondent§
TRAC|E K. L|NDEMAN
FR U

CLER CO RT

l
 
DEPUTY CLERK '

ORDER DISMISSING APPEAL

Pursuant to the stipulation of the parties, this appeal is
hereby dismissed. The parties shall bear their own costs and attorney _
fees. NRAP 42(b). v

lt is so ()RDERED.

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

BY:  

cc: Hon. Elizabeth Goff Gonzalez, District Judge

Robert F. Saint-Aubin, Settlement Judge

Lionel Sawyer & Collins/Las Vegas

Paul Hastings LLP

Wachtell, Lipton, Rosen & Katz

Pisanelli Bice, PLLC

Glaser Weil Fink Jacobs Howard Avchen & Shapiro, LLC/Lo
Angeles ‘
Eighth District Court Clerk

1b -/ZZBG»